El Juez Asociado Se. Aldrey,
emitió la opinión del tribunal.
Para hacer efectivo un aseguramiento de sentencia decre-tado en pleito seguido por Miguel Truyol Borges contra Alberto E. Vázquez, en cobro de pesos, el márshal de la corte que conocía del asunto libró un certificado de haber embar-gado un derecho de hipoteca voluntaria constituida a favor de Doña Emilia López de Haro, casada con Don Alberto E. Vázquez.
Presentado ese certificado en el Registro de la Propiedad de Gruayama, el registrador negó la anotación del embargo-referido, “por aparecer inscrito exclusivamente el derecho-de hipoteca embargado a nombre de Doña Emilia López de: Haro” y en su lugar tomó anotación preventiva de la dene-gación. Contra la negativa del registrador se ha interpuesto por el demandante Don Miguel Truyol Borges el presente recurso gubernativo, dentro del término fijado por la ley.
Según el informe del registrador, la inscripción 8a. de la finca No. 77 del tomo 2 de Gruayama, folios 184 y 184 vuelto,, hace constar una hipoteca voluntaria sobre dicha finca a favor-de Doña Emilia López, casada con Don Alberto Vázquez.
Desde luego que, apareciendo de los libros del registro dé-la propiedad que Doña Emilia López adquirió tal crédito-hipotecario estando casada con Don Alberto Vázquez, y no-resultando de ellos la procedencia del dinero que entregó en hipoteca, hay que presumir que tal crédito tiene el concepto de bien ganancial, de acuerdo con los artículos 1316 y 1322 del Código Civil Revisado, aplicados por esta Corte Suprema en los siguientes casos:
*939Parra v. El Registrador, 2 D. P. R., 592.
Blanco v. El Registrador, 5 D. P. R., 52.
Trilla v. Smith, 7 D. P. R., 15.
Escalona v. El Registrador, 9 D. P. R., 581.
Dooley v. El Registrador, 12 D. P. R., 210.
Després v. El Registrador, 14 D. P. R., 621.
Boscio v. El Registrador, 14 D. P. R., 624.
Cot v. El Registrador, 15 D. P. R., 482.
Feliú v. El Registrador, 16 D. P. R., 766.
De tales antecedentes surge la cuestión de si, para responder de deudas del marido, puede ser anotado en el re-gistro de la propiedad un embargo trabado sobre bienes que aparecen inscritos a nombre dé la esposa en concepto de gananciales.
Si bien el crédito embargado en este caso figura inscrito a nombre de la esposa, sin embargo, como se trata de un bien ganancial, tal inscripción ba de reputarse a favor de la persona jurídica sociedad conyugal y no a nombre priva-tivo de ella, ya que no pertenece a ella sola, ni tampoco es. dueña de la mitad de tal crédito, pues mientras no se disuelva la sociedad de gananciales con su marido y se baya becbo la liquidación de ésta, no puede llegar a ser dueña de la mitad del'líquido que resulte. (Yéanse las Besoluciones de la Direc-ción de los Begistros de 2 de diciembre de 1889, 5 de abril de-1893, 7 de junio de 1894, 18 de febrero de 1896 y 29¡ de abril de 1902.)
En el caso de Vivaldi v. Mariani, 10 D. P. R., 444, en el que fueron demandados ambos cónyuges, y que ba sido ci-tado con aprobación en el de Sucesión García v. El Registrador de la Propiedad 16 D. P. R., 781, resolvió esta Corte Suprema que las prescripciones del artículo 1323 del Código-Civil Bevisado, según las que los bienes gananciales respon-den de las deudas contraídas por el marido durante el matri-monio, no están limitadas por el artículo 1328 del propio-Código que exige el consentimiento expreso de la esposa para. *940que el marido pueda donar, enajenar y obligar los bienes inmuebles de la sociedad conyugal y que ambos artículos pueden armonizarse, porque cuando se declara que una obli-gación ba sido contraída por el marido durante el matrimonio, nada ba becbo el esposo que le esté prohibido bacer sin el expreso consentimiento de su consorte, pues es la ley la que requiere que ambos respondan con todos los bienes pertene-cientes a la sociedad de gananciales.
Siendo, pues, tal crédito hipotecario de la sociedad de gananciales, y estando a cargo de ésta, según el No. Io. del artículo 1323 del Código Civil Revisado, las deudas y obliga-ciones contraídas durante el matrimonio por el marido, y también por la mujer en los casos en que pueda legalmente obligar a la sociedad conyugal, es obvio que si se pretende anotar un embargo sobre ese crédito hipotecario, no puede considerarse a la esposa como persona distinta cuando se trata de cobrar al marido deudas y obligaciones contraídas durante el matrimonio. (Resoluciones de la Dirección de los Registros de 22 de septiembre de 1904 y 20 de septiembre de 1907.)
Así, pues, carece de fundamento el único motivo en que basó el registrador su negativa para bacer la anotación pre-ventiva que se le pidió, por lo que se revoca dicha nota y se ordena la anotación. ,

Revocada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y del Toro.